DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8, 9 and 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more.

With respect to claim 1, the mathematical concept recited in the claim is determining an effective stress at multiple locations within a volume that corresponds to the seismic data for the subsurface region; determining Chi angles as a function of the effective stress; and generating a seismic projection for the volume with Chi being a function of effective stress, wherein generating the seismic projection includes performing a Chi stack with projection = A cos(Chi) +B sin(Chi), where A is the intercept, B is the gradient, and Chi is a spatially varying function of the effective stress.
The additional element recited in the claim is the step of obtaining intercept and gradient stacks that correspond to seismic data for a subsurface region.
The judicial exception is not integrated into a practical application because obtaining intercept and gradient stacks that correspond to seismic data for the subsurface region can be considered to be data gathering, which is extra-solution 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining intercept and gradient stacks that correspond to seismic data for the subsurface region can be considered to be data gathering, which is extra-solution activity.  Additionally, the subsurface region appears to be the field of use or technical environment.
Claim 2-4, 6 and 11 recite further details of the abstract idea and do not recite any additional elements.

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While independent claim 1 is still rejected under 35 USC 101, claim 1 recites generating a seismic projection for the volume with Chi being a function of effective stress, wherein generating the seismic projection includes performing a Chi stack with projection = A cos(Chi) +B sin(Chi), where A is the intercept, B is the gradient, and Chi is a spatially varying function of the effective stress, which is not taught by the cited prior art.  Claims 7 and 10 recite additional elements that integrate the mathematical concept into a practical application
Response to Arguments
Applicant's arguments filed 5 June 2020 with regard to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant states that the pending claims are analogous to those of Ex parte Sergio Grion, as in the present application the recorded seismic data is transformed by a specifically claimed method to generate an image of the subsurface (i.e., the seismic projection).  The analysis of claims that may include a judicial exception requires determining whether any additional elements in the claim integrate the judicial exception into a practical application (See MPEP 2016.04(d)).  However, the projection is not an additional element.  Claim 1 recites an equation to calculate the projection, and it is clearly a part of a mathematical concept.  The only additional element recited in claim 1 is the step for “obtaining intercept and gradient stacks that correspond to seismic data for a subsurface region.”  As discussed above, this additional element can be considered to be data gathering, which is extra-solution activity.  Additionally, the subsurface region appears to be the field of use or technical environment.  Claims 8 and 9 recite further steps of the judicial exception.  However, as discussed above, claims 7 and 10 recite additional elements that integrate the mathematical concept into practical applications of managing hydrocarbons within the subsurface region and causing a well to be drilled that targets the identified hydrocarbon deposit. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864